Citation Nr: 1126872	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL


The Veteran and Mr. G.K.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.  The Veteran was also a member of the Army Reserves and the South Carolina Army National Guard following his period of active duty.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the June 2005 decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and glaucoma.  In the July 2006 decision, the RO denied the Veteran's claim of service connection for peripheral neuropathy.  The Board remanded the claims in December 2008 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain the Veteran's service treatment records, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained all available service treatment records and scheduled the Veteran for a VA examination, which was conducted in July 2009.  The Veteran was then provided a supplemental statement of the case (SSOC) in December 2009, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions, at least as to the issues decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

(The decision below addresses the Veteran's claims of service connection for diabetes mellitus and peripheral neuropathy.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus that is attributable to military service or an event of service origin.

2.  The Veteran does not have peripheral neuropathy that was caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have peripheral neuropathy that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through November 2004 and May 2006 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the November 2004 and May 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2004 and May 2006 letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the May 2006 letter, as well as in a March 2006 letter sent to the Veteran specifically for that purpose.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

Here, the Board acknowledges that the aforementioned May 2006 notice letter, which specifically addressed the Veteran's claim for service connection for peripheral neuropathy, did not contain any specific notice with respect to claims for secondary service connection.  See 38 C.F.R. § 3.310.  The Board has determined, however, as discussed below, that the service connection for diabetes mellitus is not warranted.  Consequently, the Veteran's claim for secondary service connection predicated on a grant of service connection for diabetes mellitus must be denied.  As there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected, the Veteran's claim, insofar as it contemplates service connection secondary to diabetes mellitus, must thus be denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  As the Veteran's claim for secondary service connection lacks legal merit, the duties to notify and assist imposed by the VCAA are not applicable as to that claim.  See, e.g., Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As noted above, the purpose of the notice requirement has been satisfied with respect to the issues of direct service connection that are currently being adjudicated.  As such, the Board does not find that this case requires a remand or re-adjudication ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran underwent VA examination in July 2009; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2009 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and documents that the examiner conducted examination of the Veteran.  An explanation of the opinion by the examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Here, the RO requested the Veteran's service treatment records from the Records Management Center (RMC) in St. Louis, Missouri, and from the individual units with which the Veteran served in the Army Reserves and the South Carolina National Guard.  The RO obtained some service treatment records but was informed that only partial records were available.  Consequently, in June 2005, the RO made a formal finding on the unavailability of additional service treatment records and determined that any further attempts to obtain the records would prove futile.  In addition, records of the Veteran's private and VA post-service medical treatment have been associated with the file, as have records of his application for benefits from the Social Security Administration.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2008.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for diabetes mellitus and for peripheral neuropathy.  He claims that he was first diagnosed with diabetes mellitus at a medical examination conducted at the time of his entrance onto active duty and that he has been treated for the disease since that time.  The Veteran has also stated that he believes his peripheral neuropathy to be caused by his diabetes mellitus.  Thus, the Veteran contends that service connection for diabetes mellitus and for peripheral neuropathy is warranted.  The Board notes here that the RO initially adjudicated the claim for service connection for peripheral neuropathy on a direct basis.  However, in his July 2006 notice of disagreement and again at his October 2008 hearing before the undersigned Veterans Law Judge, the Veteran clarified that he believes his claimed peripheral neuropathy developed secondary to his diabetes mellitus, for which he is also seeking service connection.  The Board will thus consider only that theory of entitlement in its analysis of the Veteran's claim for service connection for peripheral neuropathy.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When diabetes mellitus or organic disease of the nervous system is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim for peripheral neuropathy secondary to diabetes mellitus was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant, as pertains to the claim for peripheral neuropathy secondary to diabetes mellitus.

The Board notes that VA has heightened duties when the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As noted above, the Veteran's service treatment records are largely unavailable for the Board's review.  Relevant medical evidence of record consists of the Veteran's available service treatment records and post-service treatment records from VA and private treatment providers, as well as VA examination conducted in July 2009.  Review of the Veteran's available service treatment records, comprising February 1984 and February 1988 reports of medical history and examination conducted during the Veteran's time in the Army National Guard, reflects that he was found to have a normal blood-sugar test and a normal endocrine system in both February 1984 and February 1988.  No diabetes mellitus or other disease was noted at either examination.  On the Veteran's February 1984 report of medical history, he responded "No" when asked if he had experienced any sugar or albumin in his urine and wrote on the examination report, "I am in the very best of health and taking no medications."  This statement was signed by the Veteran.  Similarly, the Veteran indicated on a February 1984 report of medical history that he had not experienced any sugar or albumin in his urine and wrote that he was "in good health."  In addition, on both the February 1984 and the February 1988 reports of medical history, the Veteran responded "No" when asked if he had experienced any illness other than those specifically listed on the form.

Relevant post-service medical records consist of treatment records from private treatment providers and from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, South Carolina, as well as VA examination conducted in July 2009.  Treatment records from the Veteran's ongoing treatment at the Columbia VAMC reflect that he has been diagnosed with and treated for both diabetes mellitus and peripheral neuropathy since at least May 2004, when he first sought treatment at the VA facility.  At a treatment visit in March 2005, the Veteran's peripheral neuropathy was noted to be due to his diabetes mellitus.  Since that time, he has continued to receive ongoing treatment at the VA facility for both disabilities.  Similarly, private post-service treatment records reflect that the Veteran has been diagnosed with diabetes mellitus since at least 2004 and with peripheral neuropathy since at least 2005.  At an independent evaluation conducted by a private physician in July 2005, the Veteran was noted to have been diagnosed with diabetes mellitus "for at least four years" and with neuropathy since 2003.  

Pursuant to the Board's December 2008 remand, the Veteran was provided VA examination in July 2009.  At that examination, the Veteran reported that he was first told that he had diabetes at his entrance medical examination and was given a dog-tag with the word "Diabetic" on it.  The Veteran reported that his diabetes had worsened through the years and that he was insulin-dependent at the time of examination.  The VA examiner reviewed the claims file and noted that the Veteran reported being in good health on 1984 and 1988 reports of medical history.  Physical examination confirmed that the Veteran carries a current diagnosis of type II diabetes mellitus and peripheral neuropathy secondary to diabetes.  After reviewing the Veteran's claims file, the examiner concluded that she was unable to relate the Veteran's diabetes mellitus to service "without resort to mere speculation."  This was explained by the examiner noting that, without the Veteran's service record, "one cannot support the [] claim that he had diabetes prior to or during active duty."  The examiner indicated that it "would be extremely unusual" for the Veteran to have been diagnosed with diabetes mellitus at the time of entrance into active duty.  The examiner further noted that the Veteran was unable to recall any further diagnostic testing that was conducted in relationship to the alleged diagnosis and that he was found to be in good health, with no elevation of blood sugar, on 1984 and 1988 service medical examinations.  The examiner also noted that it was possible that the Veteran's blood glucose level could have been elevated at the time of his entry examination, but that such blood-glucose screening alone "does not diagnose diabetes mellitus."  

The Veteran has also submitted multiple written statements to VA in support of his service connection claims, and he and a representative testified before the undersigned Veterans Law Judge in October 2008.  To that end, the Veteran has stated on multiple occasions, including at the October 2008 hearing, that he was first diagnosed with diabetes during his entrance medical examination and was given medication to take to treat the disease throughout his time on active duty.  He has further submitted a copy of a red dog tag, bearing his name and the word "Diabetic," which he claims he was given to wear following the in-service diagnosis.  The Veteran has further submitted statements from his brothers and two fellow soldiers, who have all stated that they were aware that the Veteran had diabetes in service.  The Veteran's brothers stated that they were made aware of the diagnosis when their mother informed them that the Veteran had told her he had been diagnosed.  The Veteran's fellow soldiers both stated only that they "found out" or were "aware" that the Veteran claimed to have diabetes.  

Upon review of the record, the Board finds that the greater weight of the evidence is against the claim of service connection.  The Board acknowledges that the Veteran's records of treatment on active duty, including any documentation of his claimed in-service diagnosis of diabetes mellitus, are not of record.  However, the Board notes in particular that at subsequent medical examinations, conducted in February 1984 and February 1988, the Veteran was not found to have an elevated blood glucose level and was not assigned a diagnosis of diabetes mellitus.  Further, when asked on contemporaneous medical history reports if he experienced sugar in his urine or any other unspecified disabilities or diseases, the Veteran responded "No" on both occasions.  In addition, the Board notes that, on both occasions, the Veteran himself wrote that he was in "good health" and "the very best of health" and indicated in February 1984 that he was taking no medications.  No mention was made at any time of any diagnosed diabetes mellitus at any point during the Veteran's National Guard service.  The Veteran is not shown to have sought treatment for any diabetes mellitus until approximately two decades after his separation from service; to that end, private treatment records reflect that he was first noted to have diabetes mellitus in 2001.  Having reviewed the Veteran's medical records, the July 2009 VA examiner gave as her medical opinion essentially that it would be speculative to relate the Veteran's current diabetes mellitus to military service.  Additionally, no diabetes was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran has submitted multiple letters from his friends and family addressing the onset of his diabetes mellitus, in which the Veteran's family and friends have stated that they were aware that the Veteran was diagnosed with diabetes in service.  The Veteran has also contended, in multiple statements to VA, that he was first told that he had diabetes at his enlistment medical examination.  In this regard, the Board notes that in order for the Veteran's claim of service connection for diabetes mellitus to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As discussed above, the Board notes that the July 2009 VA medical examiner specifically addressed onset, indicating that it would be "extremely unusual" for the Veteran to have been diagnosed with diabetes mellitus at his entrance into active duty, particularly given the negative findings on blood-sugar testing demonstrated at later examinations in February 1984 and 1988.  The examiner offered a clear explanation for her opinion, relying on the Veteran's medical history and her medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed diabetes mellitus and service would be speculative.  In that connection, the Board acknowledges that the examiner did not unequivocally state the medical probabilities of a link to service.  Nevertheless, given the examiner's stated findings and opinions, the only reasonable inference to be drawn from her statements is that the only way to trace the Veteran's current diabetes to service would be to resort to speculation, as such a conclusion is not supported by the medical evidence or otherwise borne out by the record.  

Moreover, the Veteran was noted in February 1984 and February 1988 reports of medical examination to have normal results from blood-sugar testing.  Tellingly, at those times, the Veteran himself wrote the words "I am in the very best of health" and "I am in good health," and signed below the statements, on his examinations.  The Veteran further specifically stated on his February 1984 medical history report that he was taking "no medications."  Consequently, it cannot be concluded that he had diabetes that had been controlled by medication and therefore resulted in normal blood sugar.  Records of the Veteran's National Guard treatment further do not reflect that he was diagnosed with or treated for diabetes mellitus at any time during his National Guard service.  This evidence contradicts the Veteran's version of events regarding the timing of his diagnosis.  Further, when considering the Veteran's contentions, the VA examiner concluded that it would be "extremely unusual" for the Veteran to have been diagnosed with diabetes, as opposed to merely having had an isolated blood glucose reading, while being examined at entrance.  Additionally, post-service information in treatment records refers to a diagnosis no earlier than about 2001.  All of this medical evidence leads to the conclusion that the Veteran's statements regarding an in-service diagnosis of and treatment for diabetes mellitus are not credible.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he was first diagnosed with diabetes mellitus during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21. Vet. App. 303.  However, in this instance, the Veteran's report of a contemporaneous medical diagnosis is not supported by the other evidence, particularly the VA examiner's opinion, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was suspect.

The Board finds particularly persuasive the Veteran's responses on his February 1984 and February 1988 reports of medical history-in which he stated that he was in "the very best of health" and was not being treated for any disability or taking any medications-as well as the findings of normal blood-glucose levels at the February 1984 and February 1988 medical examinations.  This medical information directly contradicts the Veteran's claim that he was first diagnosed with diabetes mellitus during service and has been under continuous treatment for the disease since that time.  The absence of any indication in the record until many years after service also supports the conclusion that the Veteran was not diagnosed with diabetes mellitus during service or shortly thereafter.  Consequently, the Board finds that the Veteran's assertion of having been diagnosed with diabetes mellitus while on active duty is not credible.

The Veteran's friends and family who submitted statements concerning the Veteran's diabetes diagnosis appear to have relied only on the Veteran's reported history when making their statements, given that they based their observations on an account of the Veteran's initial diagnosis that is simply not substantiated in the Veteran's service treatment records.  For these reasons, the Board is persuaded by the July 2009 VA examiner's opinion, which reflects evaluation of both physical examination of the Veteran and explicit consideration of the entire record.  Thus, in this case, when weighing the evidence of record, the Board finds the lack of any persuasive medical evidence linking diabetes mellitus to service or event coincident therewith compelling.  

Finally, there has been no showing of a manifestation of diabetes to a compensable degree within a year following qualifying military service.  Therefore, the presumption of incurrence or aggravation is not helpful to the Veteran's claim.  38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the claim of service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's claim of secondary service connection, as discussed above, the Board has found that entitlement to service connection for diabetes mellitus is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for peripheral neuropathy as secondary to diabetes mellitus must fail.  Insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy secondary to diabetes mellitus is denied.


REMAND

The Board finds that further action is required before a decision can be reached on the merits of the Veteran's claim for service connection for glaucoma.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, in its December 2008 remand, the Board instructed the agency of original jurisdiction to schedule the Veteran for a VA examination concerning, among other issues, his claim of service connection for glaucoma.  According to a separate July 9, 2009, VA examination report, the Veteran underwent an ophthalmological examination on the same date that addressed the questions identified in the Board's remand regarding his claim for service connection for glaucoma.  However, no record of the July 2009 ophthalmological examination is present in the record.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA eye examination may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain the report of the above-identified July 2009 ophthalmological examination conducted at the Asheville VAMC and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).  In addition, if report of the July 2009 ophthalmological examination is not available, or insufficient, the Veteran must be afforded a new VA examination concerning his claim for service connection for glaucoma.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed glaucoma to be obtained.  The letter should also invite the Veteran to submit any additional pertinent evidence in his possession and explain the type of evidence that is his ultimate responsibility to submit. 

2.  The AOJ must obtain from the Asheville VA Medical Center all available medical records pertaining to the Veteran's July 9, 2009, ophthalmological examination.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran must also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  If the report of the July 2009 VA examination is not available, or if it is deemed insufficient or not in compliance with the Board's 2008 remand instructions, an examination should be scheduled so that a medical opinion can be obtained regarding the medical probabilities that the Veteran has glaucoma that is traceable to a period of military service.  The reasons for the opinion should be set forth in detail.  

4.  After securing any additional records and undertaking any other development deemed appropriate, the AOJ must re-adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


